DETAILED ACTION

RESPONSE TO AMENDMENTS/REMARKS
Initial Remarks
The Examiner appreciates the Applicant’s time and consideration during the interview conducted 12/30/2020 and further in their response.  Claims 1-5 and 8 are amended.  Claims 16-20 are withdrawn.

Restriction
Invention I (i.e., claims 1-15) and Invention II (i.e., claims 16-20) were previously subjected to a restriction requirement.  The Examiner appreciates the Applicant’s acknowledgement of the election of Invention I, without traverse.  

Rejections – 35 USC § 101
Claims 1-7 were previously rejected as being directed to an abstract idea without significantly more.  The Examiner appreciates the Applicant’s effort in providing amendments and rationale to address these issues outlined in the previous Office Action.  The Examiner finds this effort persuasive and hereby withdraws such rejections.

Rejections – 35 USC § 102
Claims 1 and 8 were previously rejected as being anticipated by AHMED.  The Examiner appreciates the Applicant’s effort in providing amendments and rationale to address these issues outlined in the previous Office Action.  The Examiner finds this 

Rejections – 35 USC § 103
Claims 2-7 and 9-15 were previously rejected over AHMED, separately in view of SAGIRAJU, STURZA, and RUNYON.  Applicant solely argues their patentability based on their respective dependency to independent claims 1 and 8.  In light of the substantial amendments to claims 1 and 8, the Examiner presents new grounds of rejection below.

Conclusion
Applicant is reminded that in order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action.  The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated.  The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action.  A general allegation that the claims define a patentable invention without specifically pointing out how the 1.
Should the Applicant believe that a telephone conference would expedite the prosecution of the instant application, the Applicant is invited to call the Examiner.


ELECTION/RESTRICTIONS
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a method and device of aided emergency scenario in a global navigation satellite system (GNSS), classified in G01S 19/32.
II. Claims 16-20 drawn to a method for determining a location of a device in a global navigation satellite system (GNSS), classified in G01S 19/34.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as combining the plurality of available satellite signal carriers into a number of signal combinations based on the created hypotheses.  Further subcombination II has separate utility such as selecting a first device location determining process based on a power consumption of the first device location determining process on the device. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the Inventions have a separate classification, as shown above.  Furthermore, Inventions I and II would require a different field of search (e.g., power consumption of Invention II).
Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected Invention II, there being no allowable generic or linking claim.  Election was acknowledged without traverse in the reply filed 01/22/2021.





CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al., US 20100085250 (hereinafter AHMED), in view of Lennen, US 20120299771 (hereinafter “LENNEN”).

Re claim 1, AHMED discloses a method of an electronic device for aided emergency scenario in a global navigation satellite system (GNSS) ([0024] – location estimation device based on satellite signals; [0027] - GNSS) the electronic device including a processor and a GNSS receiver ([0028] – receiver in a mobile station), the method comprising: 
loading, by the electronic device ([0028] – receiver in a mobile station), a plurality of available satellite signal carriers ([0027] – e.g., GNSS signal carriers include, e.g., GPS L1 C/A and L1 C-D GPS; [0077-0078] – methods described applicable to various signal carriers (e.g., GPS L1 C/A, Galileo L1F, etc…)); 
generating, by the electronic device ([0028] – receiver in a mobile station), a hypothesis for each of the plurality of available satellite signal carriers ([0038-0039] – e.g., for GPS C/A, 1023 hypotheses possible which may be limited); 

determining, by the electronic device ([0028] – receiver in a mobile station), whether a satellite signal is detected with one of the number of signal combinations ([0062] – combined signal is correlated to enhance detection).
AHMED fails to explicitly disclose wherein combining the plurality of available satellite signal carriers includes identifying a maximum power peak for each of the plurality of available satellite signal carriers and combining the maximum power peaks for each of the plurality of available satellite signal carriers.
However, LENNEN, in the same or similar field of endeavor, teaches combining a plurality of available satellite signal carriers includes identifying a maximum power peak for each of the plurality of available satellite signal carriers ([0013] – identifying a peak power value for a first signal and a second signal) and combining the maximum power peaks for each of the plurality of available satellite signal carriers ([0013] – combining the power values of the first and second signals and identifying the peak combined power).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the signal combination processing system of AHMED to include the particular maximum power peak signal combination technique of LENNEN.  One would have been motivated to do so in order to combine KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, AHMED discloses combining signals based upon their energy profiles and LENNEN merely adds the particular technique of combining the peak power values of signals.  Since both AHMED and LENNEN are embodied as satellite positioning systems which combine satellite signals, one of ordinary skill in the art would clearly recognize the known methods of combining these prior art elements (evidenced by LENNEN) and thus understand that the resulting combination would produce predictable results.

Re claim 2, AHMED/LENNEN renders obvious the method of claim 1, as shown above.
AHMED further discloses acquiring a satellite signal ([0005] – acquire the received signal in a navigation system).	
AHMED fails to explicitly disclose tracking, by the electronic device, the satellite signal when the satellite signal is determined to be detected.
	However, LENNEN, in the same or similar field of endeavor, teaches tracking a satellite signal when the satellite signal is determined to be detected ([0028-0029] – acquisition and tracking of satellite signals).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the GNSS signal processing system of KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, AHMED discloses satellite based positioning system and LENNEN merely adds the conventional step of acquiring and tracking a signal.  Since both AHMED and LENNEN are embodied as satellite positioning systems which combine satellite signals, one of ordinary skill in the art would clearly recognize the known methods of combining these prior art elements (evidenced by LENNEN) and thus understand that the resulting combination would produce predictable results.
	
Re claim 8, Applicant recites the same or substantially the same invention as claim 1.  Accordingly, claim 8 is rejected in the same or substantially the same manner as claim 1, shown above.  Furthermore, the Examiner recognizes the additional structural elements of a global navigation satellite system (GNSS) receiver ([Fig.1] – mobile station 100); a processor ([0021] – processor); and a non-transitory computer readable storage medium storing instructions that, when executed, cause the processor to execute a method ([0075] – memory to store machine-readable instructions), and asserts such elements are disclosed in AHMED as cited.

Re claim 9, Applicant recites the same or substantially the same invention as claim 2.  Accordingly, claim 9 is rejected in the same or substantially the same manner as claim 2, shown above.  

Claim 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over AHMED/LENNEN, in further view of Sagiraju, US 2017/0357008 A1 (hereinafter “SAGIRAJU”).

Re claim 3, AHMED/LENNEN renders obvious the method of claim 2, as shown above.
	AHMED fails to explicitly disclose wherein tracking the satellite signal further comprises checking, by the electronic device, the tracked satellite signal against impairment metrics and determining whether the tracked satellite signal is a false track based on the impairment metrics.
	However, SAGIRAJU, in the same or similar field of endeavor, teaches wherein tracking a satellite signal further comprises checking the tracked satellite signal against impairment metrics and determining whether the tracked satellite signal is a false track based on the impairment metrics ([0030-0034] – detecting impaired satellites using data calculated by acquisition module 220).
	Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the GNSS signal processing system of AHMED to add the particular signal tracking and impairment detection features of SAGIRAJU.  One would have been motivated to do so in order to provide a quick and KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, SAGIRAJU merely adds a well-known satellite tracking and impairment detection features easily incorporated into the satellite signal processing system of AHMED.

Re claim 4, AHMED/LENNEN/SAGIRAJU renders obvious the method of claim 3, as shown above.
	AHMED fails to explicitly disclose forming range and range rate measurements, by the electronic device, when the tracked satellite signal is determined to be true.
	However, SAGIRAJU, in the same or similar field of endeavor, teaches forming range and range rate measurements when a tracked satellite signal is determined to be true ([0032] – calculating ranges for minimum position (i.e., range), coarse time, and coarse frequency (i.e., range rate) are determined).
	Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the GNSS signal processing system of AHMED to add the particular signal tracking and impairment detection features of SAGIRAJU.  One would have been motivated to do so in order to provide a quick and efficient method for detecting impairments in GNSS receivers (see SAGIRAJU [0016]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements 

Re claims 10-11, Applicant recites the same or substantially the same invention as claims 3-4.  Accordingly, claims 10-11 are rejected in the same or substantially the same manner as claims 3-4, shown above.  

Claim 5-6, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over AHMED/LENNEN, in view of Sturza et al., US 2011/0021171 A1 (hereinafter “STURZA”).

Re claim 5, AHMED/LENNEN renders obvious the method of claim 1, as shown above.
	AHMED fails to explicitly disclose forming, by the electronic device, a plurality of extended integration (EI) combination hypotheses when it is determined the satellite signal is not detected.
	However, STURZA, in the same or similar field of endeavor, teaches forming a plurality of extended integration (EI) combination hypotheses when it is determined a satellite signal is not detected ([0006] – plurality of second hypotheses to generate a plurality of extended integrations).
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, STURZA merely adds a well-known extended integration algorithm easily incorporated into the satellite signal processing system of AHMED.

Re claim 6, AHMED/LENNEN/STURZA renders obvious the method of claim 5, as shown above.
	AHMED fails to explicitly disclose wherein the plurality of EI combination hypotheses includes a first EI combination hypothesis and a second EL combination hypothesis, and wherein the second EI combination hypothesis is initiated while the first El combination hypothesis is running.
	However, STURZA, in the same or similar field of endeavor, teaches wherein the plurality of EI combination hypotheses includes a first EI combination hypothesis and a second EL combination hypothesis, and wherein the second EI combination hypothesis is initiated while the first El combination hypothesis is running ([0006] – plurality of second hypotheses to generate a plurality of extended integrations (i.e., at least a first 
	Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the GNSS signal processing system of AHMED to add the extended integration techniques of STURZA.  One would have been motivated to do so in order to reduce the length of time required for satellite acquisition (see STURZA [0001]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, STURZA merely adds a well-known extended integration algorithm easily incorporated into the satellite signal processing system of AHMED.

Re claims 12-13, Applicant recites the same or substantially the same invention as claims 5-6.  Accordingly, claims 12-13 are rejected in the same or substantially the same manner as claims 5-6, shown above.  

Re claim 15, AHMED/LENNEN renders obvious the method of claim 1, as shown above.
	AHMED fails to explicitly disclose a battery, and wherein the hypothesis are generated based on a remaining battery life of the battery.

	Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the GNSS signal processing system of AHMED to add the battery and hypothesis generation of STURZA.  One would have been motivated to do so in order to reduce the length of time required for satellite acquisition (see STURZA [0001]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, STURZA merely adds a well-known battery and hypothesis generation technique, easily incorporated into the satellite signal processing system of AHMED.

Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over AHMED/LENNEN, in view of Runyon et al., US 2009/0027260 A1 (hereinafter “RUNYON”).

Re claim 7, AHMED/LENNEN renders obvious the method of claim 1, as shown above.
	AHMED fails to explicitly disclose wherein the plurality of available satellite signal carriers are combined into the number of signal combinations based on maximum combining ratio (MCR) weights.

	Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the GNSS signal processing system of AHMED to add the particular signal combining techniques of RUNYON.  One would have been motivated to do so in order to combine satellite signals (see RUNYON [0047]) and improve navigation system performance through improved SNR for combined signals (see AHMED [0079]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, RUNYON merely adds a well-known signal combination technique, easily incorporated into the satellite signal processing system of AHMED.

Re claim 14, Applicant recites the same or substantially the same invention as claim 7.  Accordingly, claim 14 is rejected in the same or substantially the same manner as claim 7, shown above.  



CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is (571)272-2215.  The examiner can normally be reached on Mon-Fri 0700-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Respectfully Submitted,

/TMH3/Examiner, Art Unit 3648
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 C.F.R. § 1.111(b)